Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Wheaton on 5/31/22.

The application has been amended as follows: 

22. (Currently Amended) A non-transitory, computer-readable medium storing computer-readable instructions executable by a computer and, when executed,  cause the computer to:
receive, via a user interface associated with a loyalty account provider system, credentials from a user;
automatically authenticate, by the loyalty account provider system, the user as associated with a particular loyalty account based on the credentials;
receive, via the user interface, credit account information from the authenticated user;
transmit the credit account information from the authenticated user, using a communications module and to a dedicated application programming interface (API) hosted by a financial institution computing system, the financial institution computing system managing a set of credit accounts, wherein the credit account information from the authenticated user is compared to a repository of account profiles at the financial institution computing system to determine whether the authenticated user is an authorized user of an account associated with a primary user, wherein the primary user is different from the authorized user; 
receive a success message from the financial institution computing system via the API, the success message indicating that the authenticated user is an authorized user of a credit account of the primary user, wherein the success message comprises information associated with the credit account of the primary user; and
in response to receiving, via the API, the success message: 
link the particular loyalty account associated with the authenticated user with a loyalty account associated with the primary user by using the information associated with the credit account of the primary user, wherein the loyalty account associated with the primary user is associated with a set of earned benefits, and wherein, after linking the loyalty account associated with the primary user to the loyalty account associated with the authorized user, the set of earned benefits are applied to the loyalty account associated with the authorized user.


Allowable Subject Matter
Claims 8, 10-15, 17-20, 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The prior art of record Brueggemann et al. (US 2009/0299846 A1), teaches linking loyalty account and financial account. Brueggemann teaches a reward account holder logs into a linking system using information required to access the reward account holder’s financial accounts and once logged in can the linking system displays all relevant accounts associated with the reward holder, including their family member’s accounts as well; the account holder can link account to one another. Brueggemann failed to teaches receiving credentials from the user via an interface associated with loyalty account provider system, receiving credit account information via the interface and transmitting the credit account information to an interface hosted by the financial institution and linking the loyalty account with a primary user of the credit account.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688